—Order, Supreme Court, New York County (Charles Ramos, J.), entered February 1, 1999, which denied appellant former trustee’s motion to vacate so-ordered stipulations entered into by the present trustee discontinuing certain actions instituted by appellant during his tenure as trustee, unanimously affirmed, with costs.
The motion was properly denied, since the trust agreement clearly granted the trustee the authority to enter into the subject stipulations. Concur — Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.